Title: From George Washington to John Morgan, 6 January 1779
From: Washington, George
To: Morgan, John


  
    Sir
    Philada 6th January 1779.
  
So much time hath elapsed since the several transactions, upon which you require my opinion, happened, and having none of my papers of that day to refer to, I am obliged to trust to my memory alone, which I fear will enable me to give but very imperfect answers to the queries contained in your letter of the  instant.
The Hospitals at Cambridge being stationary, and in a Country full of every necessary for the use of the patients, were well provided, and I imagine well attended, as I do not remember that any complaints were made upon that head. There were then, as there have been since, contentions between the Hospital and Regimental Surgeons respecting the line of their dutys, by which the service hath ever suffered more or less.
No fault I beleive ever was, nor could be found with the Oeconomy of the Hospitals during your Directorship. Things in the first stage of the War were plentyful and cheap, and I am inclined to think that you contributed as much as lay in your power to provide at the lowest Rates. What were the expenditures in your time I do not know.
I very well remember, that when the Army marched from Boston to New York, you remained behind, by my order, to collect Medicines, and that you were a considerable time employed in that service: But I will not undertake to say what quantity or of what kind the Medicines were that you procured.
  The Troops, while they remained in the City of New York, and while they were incamped near Haarlem, were exceedingly sickly and died fast: But I cannot pretend to assign the precise Cause or Causes. I beleive much may be attributed to the rawness of the troops, unused to a Camp life, want of necessaries and the extreme fatigue they were obliged to undergo during the Heat of the Summer. There were mutual Complaints, between the Hospital and Regimental Surgeons, of each other, the former alledging an intention in the latter to thwart their measures by not sending their men regularly to the Hospitals, the latter asserting that they could obtain neither Medicines nor 
    
    
    
    Stores for the sick in Regiments and that they suffered when at the Hospital. During this time, I beleive, the seeds of those disorders and distempers were sown, which broke out with so much Violence later in the fall—When the Army was under the necessity of removing from York Island to the White plains, and part of it from thence to New Jersey, we were peculiarly distressed for want of the means of transportation, by which the sick undoubtedly suffered in their removal. I do not recollect that you were charged with personal inattention or want of activity, but the clamours were loud against the department in general, and the miserable condition of the sick in all quarters a fact too well known and remembered. Whether this was owing to a too contracted medical System or to any other unavoidable causes you I imagine will be able to point out to the Committee of Congress appointed to give you a hearing.
The Resolve of Congress appointing Docr shippen and yourself Directors in separate departments occasioned a disagreement between you, I think particularly as to the disposal of the Hospital Stores. I remember that I was obliged, for the good of the Service, to interpose in some manner, but without reference to my papers, I will not undertake to say what orders I was under the necessity of giving. I have understood that this clashing between Docr shippen and yourself was no small Cause of the Calamities that befell the sick in 1776.
I can with truth acquit you of any disobedience or neglect of my general Orders at any time, on the contrary, you always appeared ready to execute them, and frequently furnished me with directions to be given in orders for the better accommodation of the sick.
I have every reason to think that you exerted yourself in the removal of the Hospital Stores from N. York in 1776 and I well remember the fact of your remaining in the City among the last that stayed. I am &c.
